DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7 and 9 objected to because of the following informalities:  
In regards to claim 1, there is a grammatical error and the claim should read “An announcement device…”
In regards to claim 7 and 9, the acronym CMS should be spelled out. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klose et al (US 2018/0086465).

Per claim 1, Klose teaches an announcement device for a passenger aircraft which passes through different flight phases during a flight (abstract, 0010 and 0032 teaches airplane cabin announcement device that outputs announcement in different phases of a flight), 
- having a memory in which at least one announcement for the passenger aircraft is storable, wherein at least one potential flight phase is assigned to each of the announcements for the output thereof (0034 and 0036 teaches a storage unit having pre-stored announcements stored in. Also see paragraph 0049) 
- having a control and evaluation unit with at least one input for a respective input signal which contains information which is correlated with at least one flight phase of the passenger aircraft (Fig. 1 and paragraph 0016, 0046-0049 teaches obtaining/generating unit that receives flight related information from a sensor or 0035-0036 teaches input from a pilot or crew member),
- having an output to output the announcements (Fig. 1, providing unit 110. Paragraph 0040, outputting announcements to passenger onboard),
- wherein the control and evaluation unit is configured: 
- to determine a current flight phase on the basis of the input signals (0010, 0032 announcement during different phases of the flight), 
- if a current flight phase is determined, to check whether an announcement is contained in the memory, the potential flight phase of which corresponds to the current flight phase, and to identify this announcement as the current announcement (0036, teaches determining based on the input (from sensor or from the captain/crew member), identify/generate an output from a pre-stored announcements from the storage unit), 
- to output the current announcement at the output in the event of a match (0046-0049 and Fig. 1, providing unit outputting an announcement based on the received signal from sensor or crew touchscreen). 

	Per claim 4, Klose teaches wherein the input signal contains the signal from a sensor (0038 and 0049, signal derived from a sensor).  

Per claim 5, Klose teaches wherein the sensor is a motion sensor and/or pressure sensor and/or a sensor of the avionic system of the passenger aircraft (0049 teaches pressure sensor).  

Per claim 6, see rejection of claim 4-5. 

Per claim 7, Klose teaches wherein the passenger aircraft contains a CMS and at least one of the sensors is designed as a sensor of the CMS (0049 teaches cabin pressure sensor. Cabin sensors are known to be part of Cabin Management system. 0014 teaches sensor data can be from any system onboard an aircraft).  

Per claim 8, Klose teaches wherein the input signal contains a signal from the avionic system of the passenger aircraft (0014 teaches input signals can be from cabin .  

Per claim 10, see rejection of claim 1. 
Per claim 11, see rejection of claim 1. 
Per claim 12, see rejection of claim 1. 
Per claim 13, see rejection of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al (US 2018/0086465) as taught in rejection of claim 1, and further in view of Beksa et al (US 6335694).

Per claim 2, Klose does not explicitly teaches wherein an additional criterion for at least one of the potential flight phases is assigned to at least one of the announcements in the memory and, in the event of a match, the control and evaluation unit is configured to output the announcement only if the additional criterion is additionally satisfied. 
However, in an analogous art, Beksa teaches an audio/announcement flight information system (abstract). Beksa further teaches wherein an additional criterion for at least one of the potential flight phases is assigned to at least one of the announcements in the memory and, in the event of a match, the control and evaluation unit is configured to output the announcement only if the additional criterion is additionally satisfied (Col. 6, lines 5-15, 56-65 and col. 7, lines 1-10 teaches additional criterion such as baggage claim number, passing a point of interest during a travel, the system is capable of communicating with navigation system to output audio describing the point of interest that the plane is passing through. The audio can be taken from the storage device). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Klose to use the additional criterion of Beksa in order to announce to the passengers points of interest or additional 

Per claim 3, see rejection of claim 2. 

	Per claim 9, Klose in rejection of claim 7 teaches different management systems onboard an aircraft such as cabin crew announcement panel that can be used by obtaining unit 106, generating unit 108 and outputted by providing unit 110. Klose doesn’t explicitly teach a submodule for CMS. However, Beksa in Fig. 1 teaches flight/cabin management system that information is being taken from and being transmitted to the audio flight information system. Having certain announcement designed as a submodule to the main announcement system is not a novel future. A user can program that to be either separate or part of the same device. Since both Klose and Beksa teaches having an announcement device art of a cabin crew panel, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to have certain announcements under a different submodule of the main announcement system since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campagne (US 2009/0015437) paragraph 0084 and 0198 teaches automatic announcement when flight phase is being changed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/           Primary Examiner, Art Unit 2685